Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9 are presented for examination.

Information Disclosure Statement
The IDS filed on 10/12/2021 are considered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on enhancement of 5GS for Vertical and LAN services (Release 16)”, 3GPP TR 23.734, March 25, 2019, version 16.1.0, France, XP051751813 (hereinafter TR 23.734).

TR 23.734 is cited by the applicant in the IDS.

As per claim 1, TR 23.734 teaches the invention including a method for an interconnection functionality between a first mobile communication network and a second mobile communication network, wherein the first mobile communication network corresponds to a public land mobile network or to a mobile communication network domain, wherein the second mobile network is a non-public network (NPN) or a standalone non-public network (SNPN) having or using private identifier information, wherein the first mobile communication network has been assigned to or has or uses globally unique public land mobile network (PLMN) identifier information, wherein the first mobile communication network comprises a network identifier and number translating functionality (section 6.20 to 6.23.2), wherein the method comprises:
In a first step, associating or assigning the private identifier information to specific PLMN identifier information related to the second mobile communication network (section 6.20 to 6.23.2); and
In a second step, subsequent to the first step, and in respect of signaling messages and/or data traffic packets that are to be routed or to be address or to be processed, providing for or supporting, by the network identifier and number translating functionality, a replacement and/or a translation, in both directions, between the private identifier information and the specific PLMN identifier information related to the second mobile communication network (section 6.20 to 6.23.2).  

As per claim 2, TR 23.734 teaches the invention as claimed in claim 1.  TR 23.734 further teaches wherein within the second mobile communication network, subscriber identity information and/or subscriber credential information relating to the user equipment is used corresponding to private or non-public types of subscriber identity information and/or private or non-public types of subscriber credential information (section 6.20 to 6.23.2);
Wherein – in the first step- such private or non-public types of subscriber credential information, used within or by the second mobile communication network relating to the user equipment, is associated or assigned to subscriber identity information and/or subscriber credential information matching the type of subscriber identity and/or subscriber credential information used within the first mobile communication network, corresponding to using the international mobile subscriber identity (IMSI) format as subscriber identity information and using the authentication and key agreement protocol for authentication purposes (section 6.20 to 6.23.2; the use of IMSI is essential and inherent for mobile network that interconnects with other networks); and 
Wherein, in respect of signaling message and/or data traffic packets to be routed or to be addressed or to be processed, the network identifier and number translating functionality provides for or supports – in the second step – a replacement and/or a translation, in both directions, between, on the one hand, the private or non-public types of subscriber identity information and/or private or non-public types of subscriber credential information related to the second mobile communication network, and, on the other hand, the type of subscriber identity and/or subscriber credential information used within the first mobile communication network, corresponding to using the IMSI format as subscriber identity information and using the authentication and key agreement protocol for authentication purposes (section 6.20 to 6.23.2; the use of IMSI is essential and inherent for mobile network that interconnects with other networks).  

As per claim 3, TR 23.734 teaches the invention as claimed in claim 1.  TR 23.734 further teaches wherein for the signaling message and/or data traffic packets in the direction from the second mobile communication network towards the first mobile communication network:
The private identifier information used within or by the second mobile communication network is replaced or translated by the specific PLMN identifier information related to the second mobile communication network (section 6.20 to 6.23.2); and/or
The private or non-public types of subscriber identity information and/or private or non-public types of subscriber credential information, used within or by the second mobile communication network relating to the user equipment, is/are replaced or translated by the subscriber identity information and/or subscriber credential information related to the second mobile communication network matching the type of subscriber identity and/or subscriber credential information used within the first mobile communication network; and/or
Wherein for the signaling messages and/or data traffic packets in the direction from the first mobile communication network towards the second mobile communication network:
The specific PLMN identifier information related to the second mobile communication network is replaced or translated by the private identifier information used within or by the second mobile communication network (section 6.20 to 6.23.2); and/or
The subscriber identity information and/or subscriber credential information related to the second mobile communication network matching the type of subscriber identity and/or subscriber credential information used within the first mobile communication network is/are replaced or translated by the private or non-public types of subscriber identity information and/or private or non-public types of subscriber credential information, used within or by the second mobile communication network relating to the user equipment.  

As per claim 4, TR 23.734 teaches the invention as claimed in claim 1.  TR 23.734 further teaches wherein the second mobile communication network is a standalone non-public network, and/or wherein the specific PLMN identifier information related to the second mobile communication network is globally unique PLMN identifier information or regionally unique PLMN identifier information (section 6.20 to 6.23.2).  

As per claim 5, TR 23.734 teaches the invention as claimed in claim 1.  TR 23.734 further teaches wherein the private identifier information of the second mobile communication network corresponds to at least one of the following:
A non-unique PLMN code having a non-unique mobile country code information,
A non-unique PLMN code having a non-unique mobile country code and a non-unique network code information,
A non-unique PLMN code together with a network identifier (section 6.4),
A non-unique PLMN code together with a block of IMSI numbers, or
An identifier having a predetermined structure not conforming with the structure of PLMN identifier information (section 6.1).

As per claim 6, TR 23.734 teaches the invention as claimed in claim 1.  TR 23.734 further teaches wherein within or via the network identifier and number translating functionality:
The private identifier information used within or by the second mobile communication network is associated or assigned to the specific PLMN identifier information related to the second mobile communication network (section 6.20 to 6.23.2); and/or
The private or non-public types of subscriber identity information and/or private or non-public types of subscriber credential information relating to the user equipment and used within or by the second mobile communication network is associated or assigned to subscriber identity information and/or subscriber credential information used within the second mobile communication network matching the type of subscriber identity and/or subscriber credential information used within the first mobile communication network (section 6.20 to 6.23.2).  

As per claim 8, TR 23.734 teaches the invention including a system for an interconnection functionality between a first mobile communication network and a second mobile communication network, the system comprising:
the first mobile communication network, wherein the first communication network corresponds to a public land mobile network or to a mobile communication network domain (section 6.20 to 6.23.2); and 
the second mobile communication network, wherein the second mobile communication network is a non-public network (NPN) or a standalone non-public network (SNPN) having or using private identifier information (section 6.20 to 6.23.2), 
wherein the first mobile communication network has been assigned to or has or uses globally unique public land mobile network (PLMN) identifier information (section 6.20 to 6.23.2);
wherein the first mobile communication network comprises a network identifier and number translating functionality (section 6.20 to 6.23.2);
wherein the private identifier information is associated or assigned to specific PLMN identifier information related to the second mobile communication network (section 6.20 to 6.23.2); 
wherein, in respect of signaling messages and/or data traffic packets that are to be routed or to be address or to be processed, providing for or supporting, by the network identifier and number translating functionality, a replacement and/or a translation, in both directions, between the private identifier information and the specific PLMN identifier information related to the second mobile communication network (section 6.20 to 6.23.2).  

As per claim 9, TR 23.734 teaches the invention including a non-transitory computer-readable medium having processor-executable instructions stored thereon for an interconnection functionality between a first mobile communication network and a second mobile communication network, wherein the first mobile communication network corresponds to a public land mobile network or to a mobile communication network domain, wherein the second mobile network is a non-public network (NPN) or a standalone non-public network (SNPN) having or using private identifier information, wherein the first mobile communication network has been assigned to or has or uses globally unique public land mobile network (PLMN) identifier information, wherein the first mobile communication network comprises a network identifier and number translating functionality (section 6.20 to 6.23.2), wherein the processor-executable instructions, when executed, facilitate:
associating or assigning the private identifier information to specific PLMN identifier information related to the second mobile communication network (section 6.20 to 6.23.2); and then
in respect of signaling messages and/or data traffic packets that are to be routed or to be address or to be processed, providing for or supporting, by the network identifier and number translating functionality, a replacement and/or a translation, in both directions, between the private identifier information and the specific PLMN identifier information related to the second mobile communication network (section 6.20 to 6.23.2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over “3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on enhancement of 5GS for Vertical and LAN services (Release 16)”, 3GPP TR 23.734, March 25, 2019, version 16.1.0, France, XP051751813 (hereinafter TR 23.734), in view of obviousness.

As per claim 7, TR 23.734 teaches the invention as claimed in claim 1.  TR 23.734 does not teach wherein the publicity of the private identifier information relating to the second mobile communication network and/or the publicity of the private or non-public types of subscriber identity information and/or private or non-public types of subscriber credential information and/or subscriber identifier information relating to the second mobile communication network is masked or hidden via the first and second steps.  However, masking or hiding identifier information in communication is well known and expected in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of TR 23.734 and further mask the subscriber identity information for security reason.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agarwal et al, US 2012/0163297
Tsai, US 2010/0195641
Guttman et al, US 2009/0313356
Horn et al, WO2017/182057A1

A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
November 2, 2022